ICJ_154_DelimitationContinentalShelf_NIC_COL_2013-12-09_ORD_01_NA_00_FR.txt.                           COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                      QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      AU‑DELÀ DE 200 MILLES MARINS
                      DE LA CÔTE NICARAGUAYENNE
                            (NICARAGUA c. COLOMBIE)


                        ORDONNANCE DU 9 DÉCEMBRE 2013




                                 2013
                          INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                            (NICARAGUA v. COLOMBIA)


                           ORDER OF 9 DECEMBER 2013




3 CIJ1052.indb 1                                           18/06/14 13:06

                                             Mode officiel de citation :
                       Question de la délimitation du plateau continental entre le Nicaragua
                      et la Colombie au‑delà de 200 milles marins de la côte nicaraguayenne
                            (Nicaragua c. Colombie), ordonnance du 9 décembre 2013,
                                            C.I.J. Recueil 2013, p. 395




                                                Official citation :
                     Question of the Delimitation of the Continental Shelf between Nicaragua
                      and Colombia beyond 200 Nautical Miles from the Nicaraguan Coast
                              (Nicaragua v. Colombia), Order of 9 December 2013,
                                           I.C.J. Reports 2013, p. 395




                                                                                1052
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071167-8




3 CIJ1052.indb 2                                                                               18/06/14 13:06

                                                  9 DÉCEMBRE 2013

                                                   ORDONNANCE




                      QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      AU‑DELÀ DE 200 MILLES MARINS
                      DE LA CÔTE NICARAGUAYENNE
                        (NICARAGUA c. COLOMBIE)




                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                        (NICARAGUA v. COLOMBIA)




                                                  9 DECEMBER 2013

                                                      ORDER




3 CIJ1052.indb 3                                                    18/06/14 13:06

                    395 	




                                   COUR INTERNATIONALE DE JUSTICE


         2013
                                                   ANNÉE 2013
     9 décembre
     Rôle général                                 9 décembre 2013
        no 154

                           QUESTION DE LA DÉLIMITATION
                            DU PLATEAU CONTINENTAL
                        ENTRE LE NICARAGUA ET LA COLOMBIE
                           AU‑DELÀ DE 200 MILLES MARINS
                           DE LA CÔTE NICARAGUAYENNE
                                         (NICARAGUA c. COLOMBIE)




                                                 ORDONNANCE


                    Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                                MM. Owada, Abraham, Keith, Bennouna, Skotnikov,
                                Cançado Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue,
                                M. Gaja, Mme Sebutinde, juges ; M. Couvreur, greffier.


                        La Cour internationale de Justice,
                       Ainsi composée,
                       Après délibéré en chambre du conseil,
                       Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para‑
                    graphe 1, 48 et 49 de son Règlement,
                       Vu la requête déposée au Greffe de la Cour le 16 septembre 2013, par
                    laquelle la République du Nicaragua a introduit une instance contre la
                    République de Colombie concernant un différend relatif à « la délimita‑
                    tion entre, d’une part, le plateau continental du Nicaragua s’étendant
                    au‑delà de 200 milles marins des lignes de base à partir desquelles est
                    mesurée la largeur de la mer territoriale du Nicaragua et, d’autre part, le
                    plateau continental de la Colombie » ;


                    4




3 CIJ1052.indb 4                                                                                  18/06/14 13:06

                   396  	délimitation du plateau continental (ordonnance 9 XII 13)

                      Considérant que, le 16 septembre 2013, un exemplaire original de la
                   requête a été transmis à la Colombie ;
                      Considérant que, dans sa requête, le Nicaragua a fait connaître à la
                   Cour qu’il avait désigné S. Exc. M. Carlos José Argüello Gómez comme
                   agent ; et que, par une lettre en date du 27 novembre 2013, la Colombie
                   a fait connaître à la Cour qu’elle avait désigné S. Exc. M. Carlos Gus‑
                   tavo Arrieta comme agent et S. Exc. M. Manuel José Cepeda comme
                   coagent ;
                      Considérant que, au cours d’une réunion que le président de la Cour a
                   tenue avec les agents des Parties le 6 décembre 2013, en application de
                   l’article 31 du Règlement, ceux‑ci sont parvenus à un accord tendant à ce
                   que le Nicaragua dispose d’une période de douze mois, à compter de la
                   date de la présente ordonnance, pour la préparation de son mémoire, et à
                   ce que la Colombie dispose ensuite d’une période égale de douze mois
                   pour la préparation de son contre‑mémoire ;
                      Compte tenu de l’accord des Parties,
                     Fixe comme suit les dates d’expiration des délais pour le dépôt des
                   pièces de la procédure écrite :
                     Pour le mémoire de la République du Nicaragua, le 9 décembre 2014 ;
                     Pour le contre‑mémoire de la République de Colombie, le 9 décembre
                   2015 ;
                     Réserve la suite de la procédure.
                      Fait en français et en anglais, le texte français faisant foi, au Palais de
                   la Paix, à La Haye, le neuf décembre deux mille treize, en trois exem‑
                   plaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement au Gouvernement de la République du
                   Nicaragua et au Gouvernement de la République de Colombie.


                                                                           Le président,
                                                                   (Signé) Peter Tomka.
                                                                             Le greffier,
                                                                (Signé) Philippe Couvreur.




                   5




3 CIJ1052.indb 6                                                                                    18/06/14 13:06

